DETAILED ACTION
Status of Claims
This communication is in response to the application’s response filed on February 21, 2022.
Claims 1-4, 7-14, and 17-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-14, and 17-20 filed on August 10, 2021 are entered and allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Claim 1 recites “A method for transaction initiation with a bypass of merchant systems, comprising: storing, in a memory of a processing server, at least a consumer public key of a cryptographic private-public key pair and a blockchain, wherein the blockchain is comprised of a plurality of blocks, each block being comprised of at least a block header and one or more data values, where each block header includes at least a block timestamp and each of the one or more data values includes a unique transaction identifier, and wherein the unique transaction identifier of at least one block header in the plurality of blocks is a second unique transaction identifier for a future payment transaction; receiving, by a receiving device of the processing server, a first transaction request from a mobile computing device, the first transaction request including transaction data and payment credentials associated with the future payment transaction; storing, in the blockchain of the memory, the transaction data and the payment credentials associated with the future payment transaction; receivingAmendment Filed Under 37 C.F.R. 1.111, by the receiving device of the processing server, a data message originating from a merchant system, wherein the data message includes at least a digital signature of a user computing device, a specific transaction identifier of a current transaction, a transaction timestamp, and transaction data associated with the current payment transaction; executing, by a querying module of the processing server, a query on the memory, the query identifying a specific data value included in a specific block of the plurality of blocks comprising the blockchain where the second unique transaction identifier of the future payment transaction corresponds to the specific transaction identifier of the current payment transaction; verifying, by a verification module of the processing server, that: the user computing device which generated the first transaction request associated with the future payment transaction also generated a second transaction request associated with the current payment transaction, wherein the digital signature of the user computing device is verified using the stored consumer public key of the cryptographic private-public key pair; and the block timestamp included in the block header of the specific block of the future transaction is within a predetermined period of time of the transaction timestamp of the current transaction; executing, by the querying module of the processing server if the digital signature of the user computing device is successfully verified, a query to identify payment credentials associated with a user transaction account corresponding to the specific dataAmendment Filed Under 37 C.F.R. 1.111 value of the blockchain, wherein the payment credentials are identified following successful verification; and initiating, by a transaction processing module of the processing server, the future payment transaction between the merchant system and the user transaction account by submitting a transaction message, which includes at least the identified payment credentials stored in the blockchain and the transaction data associated with the future payment transaction, to a payment network over payment rails.”
Initiation of transactions that bypass merchant systems is well known in the art before the effective filing date of the application as evidenced by the multiple cited references in the current prosecution. It is also well known that a blockchain may be used to bypass the conveyance of payment credentials to a merchant system.
US Patent Application Publication No. 2017/0148016 (“Davis’016”) discloses the method and system for gross settlement by use of an opaque blockchain. Davis’016 teaches storing, in a memory of a processing server, at least [a consumer public key of a cryptographic private-public key pair] and a blockchain, wherein the blockchain is comprised of a plurality of blocks, each block being comprised of at least a block header and one or more data values, where each block header includes at least a block timestamp and each of the one or more data values includes a unique transaction identifier, receiving, by the receiving device of the processing server, a data message originating from a merchant system, wherein the data message includes at least [a digital signature of a user computing device], a specific transaction identifier of a current transaction, a transaction timestamp, and transaction data associated with the current payment transaction, executing, by a querying module of the processing server, a query on the memory, the query identifying a specific data value included in a specific block of the plurality of blocks comprising the blockchain where the second unique transaction identifier of the future payment transaction corresponds to the specific transaction identifier of the current payment transaction, executing, by the querying module of the processing server [if the digital signature of the user computing device is successfully verified], a query to identify payment credentials associated with a user transaction account corresponding to the specific data value of the blockchain, wherein the payment credentials are identified following successful verification, and initiating, by a transaction processing module of the processing server, the future payment transaction between the merchant system and the user transaction account by submitting a transaction message, which includes at least the identified payment credentials [stored in the blockchain] and the transaction data associated with the future payment transaction, to a payment network over payment rails.
US Patent Application Publication No. 2020/0236175 (“Wang”) discloses the federated closed-loop system. Wang teaches storing, in a memory of a processing server, at least a consumer public key of a cryptographic private-public key pair and a blockchain, wherein the blockchain is comprised of a plurality of blocks, each block being comprised of at least a block header and one or more data values, where each block header includes at least a block timestamp and each of the one or more data values includes a unique transaction identifier, receiving, by the receiving device of the processing server, a data message originating from a merchant system, wherein the data message includes at least a digital signature of a user computing device, a specific transaction identifier of a current transaction, a transaction timestamp, and transaction data associated with the current payment transaction, and verifying, by a verification module of the processing server, that: the user computing device which generated the first transaction request associated with the future payment transaction also generated a second transaction request associated with the current payment transaction, wherein the digital signature of the user computing device is verified using the stored consumer public key of the cryptographic private-public key pair. 
US Patent Application Publication No. 2017/0323294 (“Rohlfing”) discloses the method and system for instantaneous payment using recorded guarantees. Rohlfing teaches wherein the unique transaction identifier of at least one block header in the plurality of blocks is a second unique transaction identifier for a future payment transaction, receiving, by a receiving device of the processing server, a first transaction request from a mobile computing device, the first transaction request including transaction data and payment credentials associated with the future payment transaction, storing, in the blockchain of the memory, the transaction data and the payment credentials associated with the future payment transaction, verifying, by a verification module of the processing server, that: ...the block timestamp included in the block header of the specific block of the future transaction is within a predetermined period of time of the transaction timestamp of the current transaction, and the identified payment credentials stored in the blockchain. 
US Patent Application Publication No. 2016/0342978 (“Davis’978”) discloses the integration of market exchange and issuer processing for blockchain-based transactions. Davis’978 teaches transaction initiation with a bypass of merchant systems.
The cited references, alone or in combination, do not teach the specific combinations of the steps and elements as recited in the claims.
The other independent claim 11 is significantly similar to claim 1. As such, claim 11 is also allowed. The dependent claims are also allowed for the reasons described above.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685       

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685